DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 15, 17-18 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  as argued by the representative, none of the prior art of record disclose of such overall claim language regarding the “plurality of receivers located at different places , wherein each receiver to receive a sound transmitted by the wireless microphones by radio and connected to the plurality of microphone and determination part based on quality of information, an output receiver cause the respective speaker to output sound base on the signal and non-output receiver device that does not cause the respective speaker to output the sound based on sound”. 

Response to Arguments
Applicant's arguments filed regarding such aspect of “plurality of receivers located at different places , wherein each receiver to receive a sound transmitted by the wireless microphone by radio” has been further considered and the examiner appreciate the argument since it allow the examiner to better understand the inventive concept as mentioned by the representative .

However, ones need to be reminded of the metes and bound associated with the claim language regarding either claim(s) 1 & 14 which deal either with control device and its various component and is algorithms associated therewith. 

Thus, in light of said disclosure, one need to be aware that such issue regarding “plurality of receivers located at different places , wherein each receiver to receive a sound transmitted by the wireless microphone by radio” are not given much weight since they are not part of the control device as claimed, nor part of  the algorithm for performing such program as related to said control device as enumerated. 

Allowable Subject Matter
Claim(s) 6-8, 10-13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome any 112 rejection when applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3, 5, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babarskas et al. (US 9,621,224 B2) and Hidaka (US 5,179,719).

The prior art as in Babarskas et al. disclose of claim 1, with a control device for controlling a plurality of receiver devices that are located at different places, wherein each respective receiver device receive a sound signal transmitted from a wireless microphone by radio and is connected to a respective speaker from among the plurality of speakers and capable of causing the respective speaker to output sound based on sound signal (fig.2 (214/204)/the plurality of receiving devices associated with the control device), the control device comprising: an information acquisition part that acquires quality information indicating a quality of the sound signal received by the plurality of receiver devices (fig.2 (214); col.5 line 35-50; col.9 line 10-22 & 55-67/the status of the sound signal & audio signal level of the plurality of receivers may be monitored) ; and a determination part that determines, from among the plurality of output receiver devices, on a basis of the quality of the sound signal indicated by the quality information, receiver devices to be controlled for outputting (col.9 line 10-22).

	But the art never specify of the determination part on the basis of the quality of sound, a non-output receiver device that does not cause a speaker to output the sound and an output receiver device that causes the respective speaker to output the sound.  But the prior art as in Hidaka et al. disclose the general concept of having a controller associated with determining part so as to render a non-output receiver device that does not cause a speaker to output the sound and an output receiver device that causes the respective speaker to output the sound 

	Thus,  one of the ordinary skills in the art could have modified the determining quality of receivers as mentioned (Ba-col.9 line 10-22), by incorporating such rendering the output receiver device and non-output receiver device according to such quality for yielding the same reason so as to select which program to broadcast on selected speakers based on signal quality. 

2. The control device according to claim 1, further comprising: a transmission control part that transmits, to the non-output receiver device, control information for setting the non-output receiver device to a mute mode that does not cause a speaker connected to the non-output receiver device to output a sound based on the sound signal (B-col.8 line 50-67/data command may be sent).  

3. The control device according to claim 1, wherein the determination part determines an output receiver device that causes a speaker to output the sound based on the sound signal, out of the plurality of receiver devices  (Ba-col.9 line 10-22), and the control device further comprises: a transmission control part that transmits, to the output receiver device, control 


5. The control device according to claim 1, further comprising: an input receiving part that receives an input of a criteria for the determination part to determine the non-output receiver device on the basis of the quality, wherein the determination part determines the non-output receiver device by comparing the quality to the criteria (Hid-col.3 line 1-5).  

9. The control device according to claim 1, further comprising: an input receiving part that receives an input of a usage mode of the wireless microphone, wherein the determination part determines the non-output receiver device by comparing the quality to a criteria determined on the basis of the usage mode (Hid-col.3 line 1-5).  

14. A non-transitory storage medium storing a program for controlling a plurality of receiver devices that are located in different places, wherein each respective receiver device receive a sound signal transmitted from a wireless microphone by radio and is connected to a respective speaker from among the plurality of speakers and capable of causing the respective speaker to output sound based on sound signal , wherein the program cause a computer to function as information acquisition part that acquire quality information indication a quality of the sound signal received by the plurality of receiver devices (fig.2 (214); col.5 line 35-50; col.9 line 10-22 

	But the art never specify of the determination part on the basis of the quality of sound, a non-output receiver device that does not cause a speaker to output the sound and an output receiver device that causes the respective speaker to output the sound.  But the prior art as in Hidaka et al. disclose the general concept of having a controller associated with determining part so as to render a non-output receiver device that does not cause a speaker to output the sound and an output receiver device that causes the respective speaker to output the sound (fig.2 (1/3); col.2 line 50-67).Thus, one of the ordinary skills in the art could have modified the art by adding such controller associated with determining part so as to render a non-output receiver device that does not cause a speaker to output the sound and an output receiver device that causes the respective speaker to output the sound so as to select which program to broadcast on selected speakers. 

	Thus,  one of the ordinary skills in the art could have modified the determining quality of receivers as mentioned (Ba-col.9 line 10-22), by incorporating such rendering the output receiver device and non-output receiver device according to such quality for yielding the same reason so as to select which program to broadcast on selected speakers based on signal quality. 


(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babarskas et al. (US 9,621,224 B2) and Hidaka (US 5,179,719) and Posa et al. (US 2008/0037802 A1).

Claim 4, the control device according to claim 1, but none of the mentioned art disclosed of the feature as such wherein further comprising: a transmission control part that transmits, to a repeater that outputs the sound signal outputted by at least any one of the plurality of receiver devices to a respective speaker, information for specifying a receiver device that causes a speaker to output a sound, out of the plurality of receiver devices.  

	But the general concept of implementing control signal for specifying receiver among plurality of receivers including control part that transmits, to a repeater that outputs the sound signal outputted by at least any one of the plurality of receiver devices to a speaker, information for specifying a receiver device that causes a speaker to output a sound, out of the plurality of receiver devices (fig.5 (520) & fig.9 (914); par [26, 28, 34]). Thus, one of the ordinary skills in the art could have modified the device by adding such control signal for specifying receiver among plurality of receivers including control part that transmits, to a repeater that outputs the sound signal outputted by at least any one of the plurality of receiver devices to a speaker, information for specifying a receiver device that causes a speaker to output a sound, out of the plurality of receiver devices so as to enable conversation among various user to be more intelligible via selective activation of various participants.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654